DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/02/2022 has been entered.  Claim(s) 1, 3-12, and 18 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome the specification objections and 112b and 112d rejections previously set forth in the Non-Final Office Action mailed 06/07/2022.
Claim Interpretation
The recitation of “wherein the inevitable impurities are present in an amount of less than 0.05 % by mass” in claim 18 is interpreted to mean that the sum of all inevitable impurities is less than 0.05 % by mass.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 2017/0165795 A1).
Regarding claims 1, 3-10, 12, and 18, Lenczowski discloses an aluminum alloy with a composition that overlaps the instantly claimed composition as shown below in Table 1 [0016, Lenczowski].  The examiner notes that Lenczowski does not specify the addition of copper and so would be interpreted by one of ordinary skill in the art as being either absent or present as an impurity.  The examiner submits that while Lenczowski does not specify an individual impurity content, one of ordinary skill in the art would recognize “at most 0.5 weight%” to overlap with 0.001 or less weight% which would lead to each individual impurity to be 0.001 or less weight%.  The examiner notes that the overlap of the aluminum composition of Lenczowski and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant claims, mass%
Lenczowski, weight% [0016]
Mg
9-14 (claim 1)
9.1-13.9 (claim 4)
0.5-10
Ti
0.15-1 (claim 1)
0.2-0.9 (claim 5)
0.01-0.2
Mn
0-0.1 (claim 1)
0.0001-0.09 (claim 6)
0.01-1.5
Fe
0-0.1 (claim 1)
0.01-0.09 (claim 7)
≤0.25
Be
0.001-0.1 (claim 1)
0.002-0.09 (claim 8)
0-0.004
B
0.0009-0.2 (claim 1)
0.001-0.15 (claim 9)
0-0.008
Cu
0-0.01 (claim 1)
0.0001-0.005 (claim 11)
Not specified
Si
0-1 (claim 1)
0.01-1 (claim 10)
≤0.25
Zn
0-0.01 (claim 1)
0.001-0.01 (claim 12)
0-2.0
Impurities
Less than 0.05 each (claim 3)
Less than 0.001 each (claim 18)
Less than 0.05 total (claim 18)
At most 0.5 weight%
Al
Balance (claim 1)
Remainder


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 2017/0165795 A1) in view of Takaki et al. (KR 101159410 B1, machine translation referred to herein as English translation) herein Takaki.
As discussed above, Lenczowski discloses an aluminum alloy that overlaps with the composition of instant claim 1.  Regarding claim 11, Lenczowski does not specify the presence of copper however the examiner submits that the addition of copper would have been obvious in view of Takaki.  Takaki teaches an aluminum alloy [page 1, Takaki] wherein copper is added in a range of 0.001-1.0 mass% which gives an effect of improving formability [page 12, Takaki].  Lenczowski teaches that the production of wires using the alloy of Lenczowski can involve steps such as pressing, drawing, and compacting [0036, Lenczowski] which the examiner notes are forming steps affected by the formability of the alloy.  The examiner submits it would have been obvious to modify the alloy of Lenczowski with copper to improve formability as taught by Takaki.  The examiner notes that the overlap of the copper ranges of the instant application and Lenczowski modified by Takaki is prima facie obvious.  See MPEP 2144.05(I).
Claim(s) 1, 3-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103031473 A, machine translation referred to herein) herein Chen.
Regarding claims 1, 3-12, and 18, Chen discloses an aluminum alloy with a composition that overlaps the instantly claimed composition as shown below in Table 2 [0027, Chen].  The examiner submits that while Chen does not specify an individual impurity content, one of ordinary skill in the art would recognize “less than 2.0%” to overlap with 0.001 or less weight% which would lead to each individual impurity to be 0.001 or less weight%.  The examiner notes that the overlap of the aluminum composition of Chen and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 2

Instant claims, mass%
Chen, weight% [0027]
Mg
9-14 (claim 1)
9.1-13.9 (claim 4)
0-10
Ti
0.15-1 (claim 1)
0.2-0.9 (claim 5)
0-7
Mn
0-0.1 (claim 1)
0.0001-0.09 (claim 6)
0-3
Fe
0-0.1 (claim 1)
0.01-0.09 (claim 7)
<3
Be
0.001-0.1 (claim 1)
0.002-0.09 (claim 8)
0-2
B
0.0009-0.2 (claim 1)
0.001-0.15 (claim 9)
0-2
Cu
0-0.01 (claim 1)
0.0001-0.005 (claim 11)
0-10
Si
0-1 (claim 1)
0.01-1 (claim 10)
1-25
Zn
0-0.01 (claim 1)
0.001-0.01 (claim 12)
0-15
Impurities
Less than 0.05 each (claim 3)
Less than 0.001 each (claim 18)
Less than 0.05 total (claim 18)
<2.0
Al 
Balance (claim 1)
Balance


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that applicant’s arguments with respect to the IDS submissions are persuasive and the IDS of June 25, 2021 and of May 24, 2022 have been fully considered.
The examiner notes that the titanium contents of alloy numbers 2 and 3 are 0.319 and 0.303 mass% respectively and alloy number 1 is 0.016 mass% which the examiner notes does not provide enough data to show criticality for the claimed titanium range of 0.15-1 mass%.  Further the examiner notes that strength ranges are not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tensile and yield strengths) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734